F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                        February 1, 2006
                     UNITED STATES COURT OF APPEALS
                                                                      Elisabeth A. Shumaker
                                   TENTH CIRCUIT                          Clerk of Court


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 05-7098
 v.
                                                   (D.C. No. 91-CR-19-S)
                                                        (E.D. Okla.)
 BOB O. PARRIS,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges.


      Petitioner-appellant Bob O. Parris appeals the district court’s denial of his

third motion for a writ of coram nobis. Because Parris fails to demonstrate a

complete miscarriage of justice, the decision of the district court is AFFIRMED

and his appeal is DISMISSED.

      On August 1, 1991, Parris was convicted of two counts of mail fraud and

one count of wire fraud. The district court sentenced Parris to five years’


      *
        The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
imprisonment on each count, to be served consecutively. That conviction was

affirmed on appeal to this court following a determination that “overwhelming”

evidence supported the jury verdicts. United States v. Parris, 1993 WL 18611, *2

(10th Cir. Jan. 27, 1993) (unpublished opinion). Undeterred by this

pronouncement, Parris spent the next decade filing a staggering number of

frivolous challenges to his conviction. The first, a motion for new trial, was filed

two years after his appeal. This motion was denied, and this court affirmed.

United States v. Parris, 1994 WL 3357 (10th Cir. Jan. 6, 1994) (unpublished

opinion). He next sought to attack his sentence by bringing suit against the

United States under the Federal Tort Claims Act. The district court dismissed the

suit on summary judgment, and this court affirmed. Parris v. United States, 45

F.3d 383 (10th Cir. 1995) (unpublished opinion). Parris then filed a 28 U.S.C. §

2255 petition. The district court denied the petition, and this court affirmed.

Parris v. United States, 77 F.3d 493, 1996 WL 71728 (10th Cir. Feb. 20, 1996)

(unpublished opinion). This denial was followed by a flurry of improper

collateral attacks, culminating in three successive writs of coram nobis. The

district court denied all three, and Parris appeals the latest denial.

      “[A] writ of error coram nobis is available only to correct errors resulting

in a complete miscarriage of justice, or under circumstances compelling such

action to achieve justice.” United States v. Bustillos, 31 F.3d 931, 934 (10th Cir.


                                          -2-
1994). In his brief, Parris alleges that the United States Attorney, the Federal

District Judge, and the Federal Public Defender conspired to exclude exculpatory

evidence. He also asserts that an agent for the Federal Bureau of Investigation

lied to the jury. Parris fails to present any evidence that suggests the existence of

a conspiracy or perjury. Coram nobis is clearly inappropriate.

      The judgment of the district court is AFFIRMED and the appeal is

DISMISSED. Parris’s motion to proceed in forma pauperis is DENIED.



                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




                                         -3-